Citation Nr: 1535512	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disorder, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and a mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty form June 1972 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions issued in August 2011 and August 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case was remanded by the Board in July 2014 for additional development and has now been returned to the Board for appellate review.   

In November 2012, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing held at the RO.  A transcript of the hearing has been associated with the evidence of record.

In June 2015, the Veteran filed a claim for service connection for heart disorder, claimed as a heart attack.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder is addressed in the REMAND portion of the decision below.



FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor that his current acquired psychiatric disorder, diagnosed as major depressive disorder and/or mood disorder, is related to his service-connected low back, bilateral hallux valgus, and left knee disabilities.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder or/and mood disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

General Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran does not claim, nor does the evidence indicate that the claimed psychiatric disorder had its onset in or is related to his period of military service.  Instead, he claims that he currently has an acquired psychiatric disorder that is a result of chronic pain due to his service-connected low back, bilateral hallux valgus, and left knee disabilities.

Medical evidence dated during the period of the appeal show that the Veteran has been given diagnoses of major depressive disorder and a mood disorder.  The question presently before the Board is whether the Veteran's psychiatric disorder was caused or aggravated by his service-connected disabilities.

In this regard, the record includes conflicting etiological medical opinions as to the relationship between the Veteran's current psychiatric disorder and his service-connected orthopedic disabilities.  

In a November 2011 VA treatment record, the Veteran's treating psychiatrist opined that the Veteran's depression is "clearly related" to chronic pain from the injuries he sustained in service.

A March 2012 VA mental disorders examination revealed a diagnosis of mood disorder, which the VA examiner opined that the disorder was less likely than not proximately due to or the result of a service-connected disability.  Following review of the evidence of record, the examiner stated that it would be an act of mere speculation to determine the origin of the Veteran's mood disorder due to the Veteran's history of childhood sexual abuse, and post-service medical and social history.  In a June 2013 addendum report, after reviewing the medical evidence for a second time, the March 2012 examiner opined that it was less likely than not that the Veteran's psychiatric disorder was caused or aggravated by his service connected low back, bilateral hallux valgus, and/or left knee disabilities.  

In an August 2013 letter, private psychologist S.T. indicated that the Veteran underwent a psychiatric evaluation in July 2013.  The private psychologist identified the Veteran's psychiatric diagnosis as major depressive disorder and opined that his depression was the direct result of his chronic pain.  

In July 2014, S.T. completed a VA Mental Disorders (Other than PTSD and Eating Disorders) Disability Benefits Questionnaire, wherein he again identified the Veteran's current diagnosis as major depressive disorder.  In an accompanying statement, S.T. reiterated his opinion that the Veteran's depression is the direct result of his chronic pain and stated that the Veteran's most characteristic and severe pain occurred in his left knee, feet and lower back.  The private psychologist reasoned that because the Veteran's feet, left knee, and back pains have been determined to be service connected, it follows that the depression resulting from this chronic pain is also service connected.  

The record also includes a July 2014 letter from the Veteran's VA treating psychiatrist, who opined that the Veteran's depression may be attributable to the chronic pain resulting from his feet, knee, and lower back.

After review of these opinions, the Board does not afford the November 2011, March 2012, June 2012, and July 2014 VA opinions any probative value.  Specifically, these opinions are not supported by detailed medical rationale, nor did the VA clinicians identify the underlying medical basis leading to their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, while the November 2011 and July 2014 VA opinions are seemingly favorable and relate the Veteran's depressive disorder to his chronic pain, they do not specifically attribute his pain to his service-connected disabilities.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim. See 38 C.F.R. § 3.102 (2013); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology).

The August 2013 opinion provided by private psychologist S.T. is similarly flawed in that it is not supported by adequate medical rationale.  The opinion also fails in that it relates the Veteran's depression to chronic pain but does not specify the origin of his pain.  While S.T. later opined in the July 2014 letter that the Veteran's psychiatric disorder is due to chronic pain from his service-connected disabilities, the Board finds that the private psychologist's employed circular reasoning to support this conclusion.  S.T.'s July 2014 letter does not include any discussion of the underlying medical principles that support the clinician's opinion.  See Nieves-Rodriguez, 22 Vet. App. at 301.  Thus, the Board finds S.T.'s opinion to be a no probative weight.

In contrast, the Board finds the opinion provided in a September 2014 VA mental disorders examination report to be the most probative evidence regarding the etiology of the Veteran's current psychiatric disorder.  The report indicates that the examiner reviewed the evidence of record and diagnosed the Veteran with a depressive disorder based on the results of the examination.  Although the September 2014 VA examiner initially opined that the Veteran's unspecified depressive disorder is less likely as not caused or aggravated by his service-connected low back, hallux valgus, and/or left knee disabilities, the examiner identified a number of factors that he determined could be contributing to the Veteran's current psychiatric disorder, factors which included his chronic medical conditions, both service-connected and nonservice-connected.  The September 2014 examiner then expressed that it was not possible to state whether the Veteran's depressive disorder is exclusively or predominately caused by his service-connected disabilities.  

While the September 2014 examiner used speculative language in identifying the Veteran's service-connected disabilities as a contributor to his depression, the Board finds the examiner's additional comments indicate that the Veteran's depression is related to chronic pain due to his service-connected disability, at least to some extent.  Here the Board notes that the Veteran's service-connected disabilities need not be the sole or predominate cause of his psychiatric disability in order for service connection to be granted.  The evidence need only show that there is an etiological relationship between to the two.  The September 2014 VA opinion indicates such a relationship between the Veteran's depression and the chronic pain due to his service-connected back, feet, and left knee disabilities.  Given this, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for an acquired psychiatric disorder, as secondary to chronic pain due to service-connected disabilities is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, identified as major depression and mood disorder, is granted.


REMAND

In the August 2014 rating decision, the RO reopened and denied the claim of service connection for a right knee disorder, to include as secondary to service-connected left knee disability.  The Veteran filed a timely notice of disagreement as to the denial of service connection in September 2014.  However, the RO has not issued a statement of the case as to this issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of whether new and material evidence has been received the reopen the previously denied claim of service connection for a right knee disorder.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case to the Veteran addressing the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disorder, to include as secondary to left knee disability.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


